Title: Francis W. Gilmer to Thomas Jefferson, 13 November 1814
From: Gilmer, Francis Walker
To: Jefferson, Thomas


          Dear Sir.  Washington Nov. 13th 1814.
          I wrote to you from Richmond, soliciting a compliance with the promise which you were so kind as to make of a letter to Dr Wistar. The apprehension that my letter may not have reached you, and the desire of making my visit to Philadelphia as pleasing, and as instructive as possible induce me to renew my application To which permit me to add, that nothing will give me more pleasure, than to be able to serve you in any manner whatever; either during my journey with mr. Correa, or during my longer journey thro’ life. you have grown old in active service among men, & perhaps have found little to make you desirous of contracting new friendships; to me will belong hardly any thing else, than to reverence your memory, & be grateful for your past services. I wish that I may ever be able, to add any thing to your present happiness, or your future glory.
          yours sincerely &c.F. W. Gilmer
        